     Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

Jasuan Jackson,                             )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Trinity Hope Associates, LLC,               )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )

                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, Jasuan Jackson, is a natural person who resides in Hall

County, Georgia.

      2.     Defendant, Trinity Hope Associates, LLC, is a limited liability

company formed under the laws of the State of North Carolina and not registered to


                                        1
      Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 2 of 11




do business in Georgia. Defendant may be served with process via its registered

agent, Tabatha Mullis, at 103 Fairway Avenue, Hudson, NC 28638.

                          JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Gainesville Division

because the events described occurred in Hall County which is in the Gainesville

Division.




                                          2
     Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 3 of 11




                           FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

medical visit and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Plaintiff received multiple phone calls from a number that he did not

recognize.

      13.    On or about the morning of March of 2020, Plaintiff initiated a call to

Defendant in response to the phone calls he had received.

      14.    During the course of the call, Plaintiff advised that he cannot take calls

from Defendant.




                                          3
      Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 4 of 11




      15.    Defendant acknowledged Plaintiff’s request, but stated they could not

stop calls, stating “if your file pops up, as long as it’s here, we will call.”

      16.    Given the actual knowledge Defendant possessed regarding Plaintiff’s

condition and circumstances, Defendant’s intent in making subsequent calls was to

harass the Defendant as opposed to actually securing payment.

                                INJURIES-IN-FACT

      17.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      18.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      19.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

                                            4
       Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 5 of 11




       20.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

       21.   Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                       DAMAGES

       22.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry caused by concern that they are constantly

receiving harassing phone calls.

                                  CAUSES OF ACTION

                                        COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                  15 U.S.C. § 1692 et seq.

                                             5
      Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 6 of 11




      23.    Plaintiff incorporates by reference paragraphs 1 through 26 as though

fully stated herein.

      Violations of 15 U.SC. § 1692c and subparts

      24.    A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at a time or place known or which should be known to be inconvenient to the

consumer.

      Violations of 15 U.SC. § 1692d and subparts

      25.    Having actual knowledge that the Plaintiff is unable to receive calls, the

Defendant’s intention to continue to make phone calls were intended to harass,

abuse, embarrass, and intimidate the Plaintiff.

      26.    Defendant’s conduct violated 15 U.S.C. § 1692d.

      Violations of 15 U.SC. § 1692e and its subparts

      27.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      28.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

                                          6
     Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 7 of 11




      29.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      30.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      31.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      32.    Defendant’s representations or implications that led Plaintiff to believe

that he would receive phone calls in connection with the debt in collection while he

was unable to receive them was objectively false and or materially misleading and a

violation of 15 U.S.C. § 1692e, e(5) and e(10).




                                          7
      Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 8 of 11




      33.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      42.    Plaintiff incorporates by reference paragraphs 1 through 40 as though

fully stated herein.

      43.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      44.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      45.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      46.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

                                          8
      Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 9 of 11




      47.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      48.      Defendant’s conduct has implications for the consuming public in

general.

      49.      Defendant’s conduct negatively impacts the consumer marketplace.

      50.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      51.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      52.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      53.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).




                                           9
       Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 10 of 11




        54.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

        55.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                        TRIAL BY JURY

        56.      Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

        and

f.)     Such other and further relief as may be just and proper.

        Respectfully submitted this 26th day of May, 2020


                                           BERRY & ASSOCIATES
                                              10
Case 2:20-cv-00126-RWS-JCF Document 1 Filed 05/26/20 Page 11 of 11




                              /s/ Matthew T. Berry
                              Matthew T. Berry
                              Georgia Bar No.: 055663
                              matt@mattberry.com
                              2751 Buford Highway, Suite 600
                              Atlanta, GA 30324
                              Ph. (404) 235-3300
                              Fax (404) 235-3333

                              /s/ Chris Armor
                              Christopher N. Armor
                              Georgia Bar No. 614061
                              P.O. Box 451328
                              Atlanta, GA 31145
                              Phone 470-990-2568
                              Fax 404-592-6102
                              Email chris.armor@armorlaw.com
                              Plaintiff’s Attorneys




                               11
